UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q ☒ Quarterly Report Under Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2014 ☐ Transition Report Under Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-50142 SOLAR POWER, INC. (Exact name of registrant as specified in its charter) California 20-4956638 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 3400 Douglas Boulevard, Suite # 285 Roseville, California 95661-3888 (Address of Principal Executive Offices) (Zip Code) (916) 770-8100 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ☐ No ☒ The number of outstanding shares of the registrant’s common stock as of April 30, 2014 was Table of Contents TABLE OF CONTENTS Page PART I — Financial Information 3 Item1 — Financial Statements (unaudited) 3 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item3 — Qualitative and Quantitative Disclosures About Market Risk 21 Item4 — Controls and Procedures 22 Part II — Other Information 23 Item1 — Legal Proceedings 23 Item1A — Risk Factors 23 Item2 — Unregistered Sales of Equity Securities and Use of Proceeds 24 Item3 — Defaults Upon Senior Securities 24 Item4 — Mine Safety Disclosures 24 Item5 — Other Information 24 Item6 — Exhibits 25 Signatures 26 PART I FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS SOLAR POWER, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except for share data) March 31, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ 272 $ 1,031 Accounts receivable, net of allowance for doubtful accounts of $5,887 5,454 6,260 Accounts receivable, related party 3,843 3,905 Notes receivable 8,371 8,450 Inventories, net 23 23 Prepaid expenses and other current assets 4,831 4,458 Total current assets 22,794 24,127 Intangible assets 989 1,132 Restricted cash, net of current portion 400 400 Accounts receivable, noncurrent 12,631 12,349 Notes receivable, noncurrent 13,668 13,668 Investment in affiliate 7,536 7,536 Property, plant and equipment at cost, net 11,489 11,752 Total assets $ 69,507 $ 70,964 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ 3,493 $ 3,919 Accounts payable, related party 50,904 50,907 Line of credit 4,250 4,250 Accrued liabilities 737 741 Billings in excess of costs and estimated earnings on uncompleted contracts 692 862 Total current liabilities 60,076 60,679 Financing and capital lease obligations 11,641 11,730 Other liabilities 1,418 1,422 Total liabilities 73,135 73,831 Commitments and contingencies - - Stockholders’ deficit: Preferred stock, par $0.0001, 20,000,000 shares authorized; none issued and outstanding - - Common stock, par $0.0001, 250,000,000 shares authorized; 198,214,456 shares issued and outstanding 20 20 Additional paid in capital 53,591 53,376 Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ 69,507 $ 70,964 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SOLAR POWER, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except for per share data) (unaudited) For the Three Months Ended March 31, Net sales $ 3,613 $ 1,766 Total net sales 3,613 1,766 Cost of goods sold 3,416 1,287 Total cost of goods sold 3,416 1,287 Gross profit 197 479 Operating expenses: General and administrative 970 2,260 Sales, marketing and customer service 317 739 Engineering, design and product management - 448 Total operating expenses 1,287 3,447 Operating loss ) ) Other (expense) income: Interest expense ) ) Interest income 410 539 Other (expense) income, net ) 302 Total other income (expense), net 258 ) Loss before income taxes ) ) Provision for income taxes - 9 Net loss $ ) $ ) Net loss per common share: Basic and Diluted $ ) $ ) Weighted average number of common shares used in computing per share amounts: Basic and Diluted 198,214,456 198,214,456 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SOLAR POWER, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (In thousands) (unaudited) For the Three Months Ended March 31, Net loss $ ) $ ) Other comprehensive income (loss): Foreign currency translation adjustment ) 139 Net change in accumulated other comprehensive loss ) 139 Comprehensive loss $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements 5 SOLAR POWER, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) For the Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation 263 285 Amortization 143 143 Stock-based compensation expense 215 71 Gain on sale of fixed assets - ) Change in deferred taxes - (5 ) Operating income from solar system subject to financing obligation ) ) Other non-cash activity - (3 ) Changes in operating assets and liabilities: Accounts receivable 524 ) Accounts receivable, related party 62 224 Costs and estimated earnings in excess of billing on uncompleted contracts - ) Notes receivable - - Construction in process - 1,376 Inventories - 127 Prepaid expenses and other assets ) ) Accounts payable ) ) Accounts payable, related party (3 ) ) Income taxes payable - (3 ) Billings in excess of costs and estimated earnings on uncompleted contracts ) ) Billings in excess of costs and estimated earnings on uncompleted contracts, related party - ) Accrued liabilities and other liabilities (8 ) ) Net cash from operating activities ) ) Cash flows from investing activities: Collection (issuance) of notes receivable 79 ) Proceeds from disposal or sale of fixed assets - 13 Acquisitions of property, plant and equipment - ) Net cash from investing activities 79 ) Cash flows from financing activities: Proceeds from line of credit and loans payable - 2,078 Increase in restricted cash - ) Principal payments on loans payable and capital lease obligations - ) Net cash from financing activities - ) Effect of exchange rate changes on cash ) 53 Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period 1,031 17,823 Cash and cash equivalents at end of period $ 272 $ 1,775 Supplemental cash flow information: Cash paid for interest $ 41 $ 199 Cash paid for income taxes $ - $ - The accompanying notes are an integral part of these condensed consolidated financial statements. 6 SOLAR POWER, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Description of Business and Basis of Presentation Description of Business Solar Power, Inc. and its subsidiaries (collectively the “Company”) consist of the combination of the legacy reporting entity Solar Power, Inc. and Solar Green Technology S.p.A. (“SGT”) and their respective subsidiaries. The Company’s subsidiaries are located in the United States, Italy, China and Hong Kong. Refer to Note 5— Acquisition of Solar Green Technology , and Note 6— Deconsolidation of Solar Green Technology , for further details of the accounting impact of the SGT acquisition and deconsolidation. The Company is a global solar energy facility (“SEF”) developer offering its own brand of high-quality, low-cost distributed generation and utility-scale SEF development services. Primarily, the Company partners with developers around the world who hold large portfolios of SEF projects for whom it serves as co-developer and engineering, procurement and construction (“EPC”) contractor. Basis of Presentation The accompanying Condensed Consolidated Financial Statements are unaudited and have been prepared in accordance with generally accepted accounting principles in the United States of America (“U.S. GAAP”) for interim financial information. They should be read in conjunction with the financial statements and related notes to the financial statements of Solar Power, Inc. for the years ended December31, 2013 and 2012 appearing in Solar Power, Inc.’s Form 10-K filed with the Securities and Exchange Commission (“SEC”) on April15, 2014. The Company’s March 31, 2014 and 2013 unaudited interim Condensed Consolidated Financial Statements on Form 10-Q have been prepared pursuant to the rules and regulations of the SEC for smaller reporting companies and include the accounts of Solar Power, Inc. and its subsidiaries. Preparation of these financial statements requires management to make certain judgments, estimates and assumptions. These may affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements. They also may affect the reported amounts of revenues and expenses during the reporting period. Key estimates used in the preparation of our financial statements include: contract percentage-of-completion and cost estimates, construction in progress, allowance for doubtful accounts, stock-based compensation, warranty reserve, deferred taxes, valuation of inventory, and valuation of other intangible assets. Actual results could differ from those estimates upon subsequent resolution of identified matters. The accompanying Condensed Consolidated Financial Statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The realization of assets and the satisfaction of liabilities in the normal course of business are dependent on, among other things, the Company’s ability to operate profitably, to generate cash flows from operations, and to pursue financing arrangements to support its working capital requirements. 2. Going Concern Considerations and Management’s Plan As shown in the accompanying Condensed Consolidated Financial Statements, the Company incurred a net loss of $0.8 million during the three months ended March 31, 2014 and has an accumulated deficit of $56.9 million as of March 31, 2014. Working capital levels have decreased from negative $36.6 million at December 31, 2013 to negative $37.3 million at March 31, 2014. In February 2014, the Company’s parent company, LDK Solar Co., Ltd. (“LDK”), who owns approximately 71% of the Company’s outstanding Common Stock, announced that LDK filed an application for provisional liquidation in the Cayman Islands in connection with its plans to resolve its offshore liquidity issues. It is unknown at this time if LDK’s joint provisional liquidation will require or result in the Company disposing of assets in an orderly manner, in a liquidation scenario or at all. If the Company is required to dispose of assets to satisfy LDK’s creditors, it could result in the Company incurring losses. The Company is experiencing the following risks and uncertainties in the business: ● As of March 31, 2014 and December 31, 2013, the Company has accounts payable due to LDK of $50.9 million. All of the accounts payable due to LDK are currently past due and payable to LDK. In April 2014, the Company entered into an agreement for the sale of common stock in a private placement for aggregate gross proceeds of $21.75 million. Although there are no formal agreements, prior to May 2014, LDK had verbally indicated that it would not demand payment until the receivable from the customer has been collected but in May 2014, the Company received $11.0 million pursuant to the agreement for the sale of common stock and LDK required $7.0 million of these cash proceeds to be used to pay down accounts payable due to LDK. LDK has not demanded payment for any other accounts payable due to LDK. In light of LDK's recent filing for liquidation, it is unclear whether or not LDK will be able to continue to allow the Company to defer repayment of the remaining accounts payable to LDK. Should LDK change its position and demand payment for the remaining past due amount prior to collection of the related receivable from the customer, the Company does not have the ability to make the payment currently due without additional sources of financing or accelerating the collection of outstanding receivables. With LDK as a majority shareholder, the significant risks and uncertainties associated with their filing for liquidation by LDK could have a significant negative impact on the financial viability of Solar Power, Inc. as well as indicate an inability for LDK to support the Company's business. 7 ● On March 25, 2014, Solar Power, Inc. (the “Company”) received notice from Cathay Bank stating that the Company is in default under the Business Loan Agreement dated December 26, 2011 and as amended on January 2, 2013 (the “Loan Agreement”) due to (i) the Company failing to make payments as due pursuant to the Loan Agreement and pursuant to the forbearance agreements entered into between the parties, and (ii) the guarantor, LDK, filing an application for provisional liquidation in the Cayman Islands on February 24, 2014. Based on these events of default, Cathay Bank has accelerated the entire principal balance due under the Loan Agreement. On April 17, 2014, Cathay Bank filed a lawsuit against the Company to recover $4.25 million in principal plus $0.1 million in accrued and unpaid interest from the Company under the terms of the Loan Agreement. On May 1, 2014, Cathay Bank sought a temporary restraining order (“TRO”) and appointment of a receiver on an ex parte basis, which request was denied in part and granted in part. The court granted a TRO over two particular accounts receivable, which together would be sufficient to cover the amount claimed by Cathay Bank.The TRO became effective upon Cathay Bank’s posting of a $15,000 bond, and remains in place until May 15, 2014. The court denied to impose a TRO over any other assets or to appoint a receiver. Cathay Bank also filed a motion for preliminary injunction, enjoining the Company’s use of certain assets and the appointment of a receiver over those assets, which the Bank requests remain in place for the duration of the lawsuit.The Company owes approximately $4.25 million under the Loan Agreement, plus accrued interest and fees.The balance under the Loan Agreement will continue to incur interest at 11% per year.On May 15, 2014, the Company and Cathay Bank agreed to a settlement in principal and the Company paid Cathay Bank a total of $4.4 million to satisfy all of the Company's obligations owed to Cathay and Cathay is expected to dismiss the lawsuit filed against the Company. ● China Development Bank (“CDB”) has provided financing for construction and project financing on certain development projects in the past. They have also executed non-binding term sheets for other projects, but there is no assurance that the projects in process will be funded. CDB has been financing the Company’s projects primarily as a result of the fact that the Company’s majority shareholder is LDK and CDB has a long term relationship with LDK. Due to LDK’s financial difficulties, certain financing of the Company’s projects have been delayed. If CDB will no longer provide financing for the projects, the Company will need to seek construction financing from other sources which could be very difficult given the Company’s financial condition and LDK’s majority ownership of the Company. The company has completed projects in Greece with a customer that is requesting debt term financing from CDB. Because CDB has not yet provided the term financing, the Company will collect its outstanding receivables from the operation’s cash proceeds over an extended period of time of up to six years and has reflected the receivables as noncurrent on the balance sheet. However, the customer continues to have discussions with CDB about financing, and if financing is obtained, collection of our receivables may be accelerated. The company has also completed an additional commercial scale project in New Jersey with KDC Solar, which is currently seeking debt term financing from CDB. Because CDB has not yet provided the term financing, the Company will collect its outstanding notes receivables from the operation’s cash proceeds over an extended period of time of up to fifteen years and has reflected the receivables as noncurrent on the balance sheet. However, the customer continues to have discussions with CDB about financing, and if financing is obtained, collection of our receivables may be accelerated. ● A key term of existing project financing with CDB is that the Company must use solar panels manufactured by LDK. Currently, however, LDK has demanded payment in advance in order to procure their solar panels. If the Company is unable to make advance payments required, the Company has and will continue to need to request its customers to make the required cash payments for the LDK solar panels to be utilized in projects under development. The Company continues to maintain relationships with other solar panel manufacturers when circumstances call for an alternative to LDK’s line of solar panels. The significant risks and uncertainties described above have a significant negative impact on the financial viability of the Company and raise substantial doubt about the Company’s ability to continue as a going concern. Management has made changes to the Company’s business model by managing cash flow through cost cutting measures, securing project financing before commencing further project development, and requesting that the Company’s customers make cash payments for solar panels for projects under development. Management may seek to obtain additional debt or equity financing in order meet its working capital needs. There is no assurance that management’s plans to accelerate the collection of outstanding receivables or to obtain additional debt or equity financing will be successfully implemented, or implemented on terms favorable to the Company. As of March 31, 2014, the Company had $0.3 million in cash and cash equivalents. The Condensed Consolidated Financial Statements do not include any adjustments related to the recoverability and classification of recorded assets or the amounts and classification of liabilities or any other adjustments that might result from the outcome of this uncertainty. 3. Summary of Significant Accounting Policies These Condensed Consolidated Financial Statements and accompanying notes should be read in conjunction with the Company’s annual consolidated financial statements and notes thereto contained in the Annual Report on Form 10-K for the year ended December31, 2013. There have been no significant changes in the Company’s significant accounting policies for the three months ended March 31, 2014, as compared to the significant accounting policies described in the Annual Report on Form 10-K for the year ended December31, 2013. 8 4. Recently Issued Accounting Pronouncements In April 2013, the FASB issued ASU 2013-07, Liquidation Basis of Accounting, which requires an entity to use the liquidation basis of accounting to present its financial statements when it determines that liquidation is imminent, unless the liquidation is the same as that under the plan specified in an entity’s governing documents created at its inception. Liquidation is imminent when the likelihood is remote that the entity will return from liquidation and either (a) a plan for liquidation is approved by the person or persons with the authority to make such a plan effective and the likelihood is remote that the execution of the plan will be blocked by other parties or (b) a plan for liquidation is being imposed by other forces (for example, involuntary bankruptcy). Entities should apply the requirements prospectively from the day that liquidation becomes imminent. The Company adopted these changes on January 1, 2014. The adoption of these changes had no impact the Condensed Consolidated Financial Statements. The guidance will need to be considered if there are changes to the risks and uncertainties described in Note 2— Going Concern Considerations and Management’s Plan . In July 2013, the FASB issued ASU 2013-11, Income Taxes—Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists, which provides that an unrecognized tax benefit, or a portion thereof, should be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward, except to the extent that a net operating loss carryforward, a similar tax loss, or a tax credit carryforward is not available at the reporting date to settle any additional income taxes that would result from disallowance of a tax position, or the tax law does not require the entity to use, and the entity does not intend to use, the deferred tax asset for such purpose, then the unrecognized tax benefit should be presented as a liability. The Company adopted these changes on January 1, 2014. The adoption of these changes had no impact the Condensed Consolidated Financial Statements. In April 2014, the FASB issued ASU 2014-08, Presentation of Financial Statements and Property, Plant, and Equipment, which requires only disposals representing a strategic shift in operations to be presented as discontinued operations. Those strategic shifts should have a major effect on the entity’s operation and financial results. Examples include a disposal of a major geographic area, a major line of business, or a major equity method investment. In addition, the new guidance requires expanded disclosures about discontinued operations. These changes become effective for the Company on January 1, 2015. Management does not expect the adoption of these changes to have a material impact on the Consolidated Financial Statements. 5. Acquisition of Solar Green Technology On June27, 2012, Solar Power, Inc. entered into an Acquisition and Stock Purchase Agreement dated as of June25, 2012 (the “SGT Agreement”) with the shareholders of SGT, an Italian-based limited liability company. Under the SGT Agreement, Solar Power, Inc. acquired 100% of the issued and outstanding shares of SGT from SGT shareholders in exchange for 5.0million Euros (approximately $6.3 million U.S. Dollars) payable in cash and common stock of the Company (the “Purchase Price”). The shareholders of SGT consisted of LDK Solar Europe Holding S.A (“LDK Europe”) and the two founders of SGT. LDK Europe, through its 70% ownership of the outstanding common stock of SGT, controlled SGT prior to the close of the transaction. LDK Europe is a wholly owned subsidiary of LDK, which owned approximately 71%of the issued and outstanding common stock of the Company prior to and after the date of the acquisition of SGT. In July 2012, the Company issued 9,771,223 shares of its Common Stock to LDK Europe and 1,814,655 shares of its Common Stock to each of the two founders of SGT. In addition, the Company agreed to pay each of the two founders 100,000 Euros in cash, the payments of which were made in July 2012. The amount of shares of the Company’s Common Stock that were issued under the SGT Agreement were determined by calculating the amount of the Purchase Price payable to each shareholder divided by the daily volume-weighted average price of the Company’s Common Stock for each of the 90 trading days prior to June11, 2012. Because SGT and Solar Power, Inc. were under the common control of LDK as of the June27, 2012 acquisition date, the acquisition is treated as a transaction between entities under common control. In accordance with ASC Topic 805, Business Combinations these financial statements reflect the combination of Solar Power, Inc. and SGT’s financial statements for all periods presented under which both entities were under the common control of LDK. The predecessor entity was determined to be SGT due to the fact that SGT was the first entity controlled by LDK. LDK obtained a controlling interest in SGT on July10, 2009. LDK obtained a controlling interest in Solar Power, Inc. on March31, 2011. As such, the Company recognized the assets and liabilities of SGT (the accounting receiving entity) at their historical carrying values in accordance with U.S. GAAP and recast the assets and liabilities of the legacy Solar Power, Inc. entity (the transferring entity) to reflect carrying value of the parent, LDK, which were stepped up to fair value on March31, 2011 upon LDK obtaining a controlling interest in Solar Power, Inc. Refer to Note 10 —Intangible Assets, for details of the balances carried by LDK now reflected in the Consolidated Financial Statements. 6. Deconsolidation of Solar Green Technology In November 2013, the board of directors of SGT approved a voluntary plan for liquidation. On December30, 2013, the board of directors of SGT appointed a liquidator. Under Italian regulations, the liquidation process is controlled and carried out by the liquidator and the Company has no ability to exercise influence over SGT. As a result of these actions, the Company deconsolidated SGT on December 30, 2013 when the Company ceased to have a controlling financial interest in SGT. The fair value of the Company’s retained investment in SGT was zero at March 31, 2014 and December 31, 2013. 7. Accounts and Notes Receivable During 2013, the Company recognized $13.9 million revenue under the completed-contract method and recorded a receivable of $8.8 million (originally denominated in euros) related to the sale of its Greece projects. Due to the delay in the customer receiving term financing from CDB, the receivable is currently being collected over a six year agreed upon payment schedule, plus variable interest. The difference of $5.1 million between revenue recognized and account receivable balance relates to prior payments received from the customer which had been recorded as a customer deposit within accrued liabilities. As of March 31, 2014 and December 31, 2013, due to the extended collection period, $1.9 million and $2.2 million, respectively, of the accounts receivable was recorded as current and $6.7 million and $6.6 million, respectively, was recorded in accounts receivable, noncurrent. During the second quarter of 2013, the Company reclassified $5.9 million of existing accounts receivables from a second unrelated customer to noncurrent based on the expected collection period which is anticipated to exceed one year. As of March 31, 2014 and December 31, 2013, $1.5 million and $2.0 million, respectively, was recorded in accounts receivable, current and $5.9 million and $5.8 million, respectively, was recorded in accounts receivable, noncurrent from this second customer. 9 During 2013 the Company issued a note receivable to KDC for one completed contract with 15 year payment terms which began on the commercial operations date which was April 2013. The note bears interest of LIBOR plus 460bps. If the customer obtains term debt financing for their project, the collection of the note receivable may be accelerated. As of March 31, 2014 and December 31, 2013, the balance recorded in noncurrent notes receivable related to this customer was $13.6 million. On April27, 2012, the Company made a secured loan of $1.0 million to Solar Hub Utilities, LLC (“Solar Hub”), to be used for pre-development costs, and recorded the amount in the account notes receivable. On June8, 2012, the Company agreed to advance Solar Hub up to $9.0 million under a new $9.0 million secured promissory note, which refinanced the original $1.0 million advance and bears a 6% annual interest rate. In March 2013, the interest was changed to a 10% annual interest rate in accordance with the Amended and Restated Secured Promissory Note. This note receivable is secured by the project assets. Repayment in full of all borrowed amounts was due on December31, 2012 but, in March 2013, was extended to a new maturity date of July 1, 2014 in accordance with the Amended and Restated Secured Promissory Note. As of March 31, 2014 and December 31, 2013, the balance of the note receivable from Solar Hub was $8.4 million. 8. Property, Plant and Equipment Property, plant and equipment consisted of the following (in thousands): March 31, 2014 December 31, 2013 PV solar systems $ 14,852 $ 14,852 Plant and machinery 33 33 Furniture, fixtures and equipment 269 269 Computers and software 1,153 1,153 Leashold improvements 4 4 16,311 16,311 Less: accumulated depreciation ) ) $ 11,489 $ 11,752 In 2009, Solar Power, Inc. capitalized a photovoltaic (“PV”) solar system relating to the Aerojet 1 solar development project along with the associated financing obligation, recorded under financing and capital lease obligations, net of current portion, in the Consolidated Balance Sheets. Due to certain guarantee arrangements as disclosed in Note 13— Commitments and Contingencies , the Company will continue to record this solar system in property, plant and equipment with its associated financing obligation in financing obligations as long as it maintains its continuing involvement with this project. The income and expenses relating to the underlying operation of the Aerojet 1 project are recorded in the Consolidated Statement of Operations. Depreciation expense was $0.3 million for the three months ended March 31, 2014 and 2013. 9. Investment in Affiliate In April 2012, the Company entered into an EPC agreement with KDC to construct a 5.4 MW photovoltaic solar electricity project located in Mountain Creek, New Jersey (the “Mountain Creek Project”). In December 2013, the Company entered into an exchange and release agreement with KDC and agreed to exchange its $15.0 million note receivable due to the Company from KDC under the EPC agreement for construction of the Mountain Creek Project in exchange for a 64.50% limited ownership interest in KDC Solar Mountain Creek Parent LLC (the “LLC”). The LLC holds all of the assets of the Mountain Creek Project. The construction of the Mountain Creek Project was approximately 25% complete at March 31, 2014 and December 31, 2013. TheLLC needs to obtain $10.0 million in additional financing to continue construction of the Mountain Creek Project. KDC is the managing member and holds a 35.5% managing member interest in the LLC. KDC has the power to control and manage the business and affairs of the LLC and is the only member that has the authority to bind the LLC. The Company holds protective rights with respect to approving (1) a sale or transfer of the Project; (2) the acquisition of real estate not related to the Project; (3) a merger of the LLC with another entity; (4) the alteration of the primary purpose of the LLC; and (5) the addition of new members. The Company does not have the substantive ability to dissolve (liquidate) the LLC or otherwise remove the managing member. As a result, the Company does not have a controlling financial interest in the LLC. The Company accounts for its investment in the LLC using the equity method of accounting. The Company determined the fair value of its investment in the LLC was $7.5 million based on the discounted future cash flows of the LLC and recorded a $7.5 million impairment charge in the Consolidated Statement of Operations during the year ended December 31, 2013. There were no earnings or losses of the investee included in the Company’s Consolidated Statement of Operations during the three months ended March 31, 2014. 10 In April, 2014, the Company entered into a first amendment and restated exchange and release agreement with KDC to reduce its limited ownership in the LLC from 64.5% to 20.0%. In exchange, KDC agreed to pay the Company 55.62% of all cash distributions received by KDC from its 80.0% managing member interest in the LLC. The Company will continue to account for its investment in the LLC using the equity method of accounting. 10. Intangible Assets Intangible assets as of March 31, 2014 and December 31, 2013 was $1.0 million and $1.1 million, respectively. Other intangible assets consisted of the following (in thousands): Useful Life Accumulated (in months) Gross Amortization Net As of March 31, 2014 Patent 57 $ $ ) $ 989 $ $ ) $ As of December 31, 2013 Patent 57 $ $ ) $ $ $ ) $ As of March 31, 2014, the future amortization expense related to other intangible assets is as follows (in thousands): Amount Year $ 427 562 $ 989 11. Stock-based Compensation The Company measures stock-based compensation expense for all stock-based compensation awards based on the grant-date fair value and recognizes the cost in the financial statements over the employee requisite service period. The following table summarizes the consolidated stock-based compensation expense, by type of awards for the periods as follow (in thousands): For the Three Months Ended March 31, 2014 March 31, 2013 Employee stock options $ 215 $ 71 Total stock-based compensation expense $ 215 $ 71 The following table summarizes the consolidated stock-based compensation by line item for the periods as follow (in thousands): For the Three Months Ended March 31, 2014 March 31, 2013 General and administrative $ 210 $ 59 Sales, marketing and customer service 5 11 Engineering, design and product management - 1 Total stock-based compensation expense $ 215 $ 71 Stock-based compensation expense recognized in the Condensed Consolidated Statements of Operations is based on awards ultimately expected to vest. Forfeitures are estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates. 11 Determining Fair Value Valuation and Amortization Method —The Company estimates the fair value of stock options granted using the Black-Scholes-Merton option-pricing formula. The fair value is then amortized on a straight-line basis over the requisite service period of the awards, which is generally the vesting period. Stock options typically have a five-year life from date of grant and vesting periods of three to four years. Expected Term —The expected term represents the period that the Company’s stock-based awards are expected to be outstanding. For awards granted subject only to service vesting requirements, the Company utilizes the simplified method for estimating the expected term of the stock-based award, instead of historical exercise data. Expected Volatility —The Company uses the historical volatility of the price of its common shares. Expected Dividend —The Company has never paid dividends on its common shares and currently does not intend to do so and, accordingly, the dividend yield percentage is zero for all periods. Risk-Free Interest Rate —The Company bases the risk-free interest rate used in the Black-Scholes-Merton valuation method upon the implied yield curve currently available on U.S. Treasury zero-coupon issues with a remaining term equal to the expected term used as the assumption in the model. There were no new grants or awards issued in the three months ended March 31, 2014 and 2013. Equity Incentive Plan On November15, 2006, subject to approval of the stockholders, the Company adopted the 2006 Equity Incentive Plan (the “Plan”) which permits the Company to grant stock options to directors, officers or employees of the Company or others to purchase shares of common stock of the Company through awards of incentive and nonqualified stock options (“Option”), stock (“Restricted Stock” or “Unrestricted Stock”) and stock appreciation rights (“SARs”). The Plan was approved by the stockholders on February7, 2007. The Company currently has time-based options outstanding. The time-based options generally vest 25% annually and expire three to five years from the date of grant. The restricted shares were fully vested as of December 31, 2012. Total number of shares reserved and available for grant and issuance pursuant to this Plan is equal to nine percent (9%) of the number of outstanding shares of the Company. Not more than 2,000,000 shares of stock shall be granted in the form of incentive stock options. Shares issued under the Plan will be drawn from authorized and unissued shares or shares now held or subsequently acquired by the Company. Outstanding shares of the Company shall, for purposes of such calculation, include the number of shares of stock into which other securities or instruments issued by the Company are currently convertible (e.g. convertible preferred stock, convertible debentures, or warrants for common stock), but not outstanding options to acquire stock. At March31, 2014 there were 10,847,106 shares available for grant under the plan (9% of the outstanding shares of 198,214,456 plus outstanding warrants of 300,000 less options outstanding and exercises since inception). The Company had 300,000 warrants outstanding at March 31, 2014 and December 31, 2013. The Company had 1,325,868 shares of restricted stock outstanding at March 31, 2014 and December 31, 2013. The Company had no warrant or restricted stock activities for the three month periods ended March 31, 2014 and 2013. The following table summarizes the Company’s stock option activities for the three month periods ended March 31, 2014 and 2013: Shares Weighted- Average Exercise Price Per Share Shares Weighted - Average Exercise Price Per Share Outstanding as of January 1, $ 0.20 $ 0.45 Granted — Exercised — Forfeited ) 0.29 ) 0.43 Outstanding as of March 31, $ 0.19 $ 0.46 12. Line of Credit On December26, 2011, the Company entered into a Business Loan Agreement with Cathay Bank (“Cathay”) whereby Cathay agreed to extend the Company a line of credit of the lesser of $9.0 million or 70% of the aggregate amount in certain accounts receivable, which will mature December31, 2012. LDK agreed to guaranty the full amount of the loan under a Commercial Guaranty by and between LDK and Cathay dated December26, 2011. The interest rate under the loan is variable, 1.25% above the prime rate. In conjunction with the Business Loan Agreement, the Company and Cathay entered into a Commercial Security Agreement dated December26, 2011 (“Cathay Security Agreement”), pursuant to which Cathay is granted a security interest in the collateral, which is certain accounts receivable. 12 In December 2012, the Company amended the Business Loan Agreement with Cathay. Under the terms of the amended loan agreement, the facility amount was reduced to $7.0 million, with a variable interest rate of 2.0% above the prime rate and a 6% floor rate. The maturity date is extended to June 30, 2013 with monthly principal payments of $0.5 million due each month beginning December 30, 2012. The covenants were amended to include, among other items, the subordination of the net account payable due to LDK and elimination of minimum income and cash flow requirements. In August, 2013, the Company entered into an agreement with Cathay whereby Cathay agreed, subject to certain conditions precedent, to forbear from foreclosing on the security interest securing the Loan Agreement until September 30, 2013. In connection with the forbearance, the Company agreed to pay Cathay the outstanding and unpaid balance of the loan on September 30, 2013. In addition, as of September 30, 2013, the interest rate under the loan equals 11%. All proceeds from the sale of projects and any payments received from KDC shall be applied to loan payment. In November, 2013, the Company entered into another forbearance agreement with Cathay whereby Cathay agreed to forbear from foreclosing on the security interest securing the Loan Agreement until December 31, 2013. In connection with the forbearance, the Company agreed to pay Cathay the outstanding and unpaid balance of the loan on December 31, 2013. The forbearance agreement expired on December 31, 2013 without payment being made. In March 2014, the Company received a formal notice of default and demand under the loan documents and forbearance agreement from Cathay Bank which requires the Company to repay the aggregate outstanding principal balance of the loan and unpaid interest. On April 17, 2014, Cathay Bank filed a lawsuit against the Company to recover the $4.25 in principal plus $0.1 million in accrued and unpaid interest from the Company under the terms of the Loan Agreement.On May 15, 2014, the Company and Cathay Bank agreed to a settlement in principal and the Company paid Cathay Bank a total of $4.4 million to satisfy all of the Company’s obligations owed to Cathay and Cathay is expected to dismiss the lawsuit filed against the Company. As of March 31, 2014 and December 31, 2013, the Company had a balance outstanding to Cathay on the line of credit of $4.25 million, recorded as a current line of credit in the Consolidated Balance Sheet. 13. Commitments and Contingencies Commitments Restricted cash — at March 31, 2014 and December31, 2013, the Company had restricted bank deposits of $0.4 million. The restricted bank deposits consist of a reserve pursuant to our guarantees of Solar Tax Partners 1, LLC (“STP”) with the bank providing the debt financing on the Aerojet 1 solar generating facility (see below for additional details related to the Aerojet 1 development project) and reserves pursuant to SGT’s performance bonds and surety guarantees held at various foreign banks. Guarantee — on December22, 2009, in connection with an equity funding of STP related to the Aerojet 1 solar development project, the Company along with STP’s other investors entered into a Guaranty (“Guaranty”) to provide the equity investor, Greystone Renewable Energy Equity Fund (“Greystone”), with certain guarantees, in part, to secure investment funds necessary to facilitate STP’s payment to the Company under the EPC. Specific guarantees made by Solar Power, Inc. include the following in the event of the other investors’ failure to perform under the operating agreement: ● Operating Deficit Loans — the Company would be required to loan Master Tenant or STP monies necessary to fund operations to the extent costs could not be covered by Master Tenant’s or STP’s cash inflows. The loan would be subordinated to other liabilities of the entity and earn no interest; and ● Exercise of Put Options — at the option of Greystone, the Company may be required to fund the purchase by Managing Member of Greystone’s interest in Master Tenant under an option exercisable for 9 months following a 63 month period commencing with operations of the Facility. The purchase price would be equal to the greater of the fair value of Greystone’s equity interest in Master Tenant or $1.0 million. The Company has recorded on its Consolidated Balance Sheet the guarantees of $0.1million at March 31, 2014 and December31, 2013, which approximates their fair value (refer to Note14— Fair Value of Financial Instruments ). These amounts, less related amortization, are included in accrued liabilities. These guarantees for the Aerojet1 project are accounted for separately from the financing obligation related to the Aerojet1 project because they are with different counterparties. Financing Obligation — the guarantees associated with Aerojet 1 constitute a continuing involvement in the project. While the Company maintains its continuing involvement, it will apply the financing method and, therefore, has recorded and classified the proceeds received of $11.6 million and $11.7million from the project in long-term liabilities within financing and capital lease obligations, net of current portion, at March 31, 2014 and December31, 2013, respectively, in the Consolidated Balance Sheets. Performance Guaranty — on December18, 2009, the Company entered into a 10-year energy output guaranty related to the photovoltaic system installed for STP at the Aerojet 1 facility in Rancho Cordova, CA. The guaranty provided for compensation to STP’s system lessee for shortfalls in production related to the design and operation of the system, but excluding shortfalls outside the Company’s control such as government regulation. The Company believes that the probability of shortfalls is unlikely and if they should occur they would be covered under the provisions of its current panel and equipment warranty provisions. For the three months ended March31, 2014 and 2013, there were no charges against the Company’s reserves related to this performance guaranty. 13 Product Warranties — Solar Power, Inc. offers the industry standard of 25 years for our solar modules and industry standard fiveyears on inverter and balance of system components. Due to the warranty period, Solar Power, Inc. bears the risk of extensive warranty claims long after the Company has shipped product and recognized revenue. In our cable, wire and mechanical assemblies business, historically our warranty claims have not been material. In our solar photovoltaic business, our greatest warranty exposure is in the form of product replacement. Until the third quarter of 2007, Solar Power, Inc. purchased its solar panels from third-party suppliers and since the third-party warranties are consistent with industry standards it considered our financial exposure to warranty claims immaterial. Certain photovoltaic construction contracts entered into during the year ended December31, 2007 included provisions under which Solar Power, Inc. agreed to provide warranties to the buyer, and during the quarter ended September30, 2007 and continuing through the fourth quarter of 2010, Solar Power, Inc. installed its own manufactured solar panels. As a result, the Company recorded the provision for the estimated warranty exposure on these contracts within cost of sales. Since Solar Power, Inc. does not have sufficient historical data to estimate its exposure, it has looked to its own historical data in combination with historical data reported by other solar system installers and manufacturers. The Company now only installs panels manufactured by unrelated third parties and its parent, LDK. The Company provides the manufacturer’s pass through warranty, and reserves for unreimbursed costs, such as labor, material and transportation costs to replace panels and balance of system components provided by third-party manufacturers. The current portion is presented in accrued liabilities and the non-current portion is presented in the noncurrent account other liabilities on the Consolidated Balance Sheets. The accrual for warranty claims consisted of the following (in thousands): Beginning balance - January 1, $ 1,537 $ 1,537 Provision charged to warranty expense 119 - Less: warranty claims ) - Ending balance - March 31, Current portion of warranty liability Non-current portion of warranty liability $ 1,337 $ 1,337 Contingencies Motech Industries, Inc. (“Motech”) filed a complaint against the Company on November 21, 2011, in the Superior Court of California, County of Sacramento, alleging that the Company breached a November 29, 2010 settlement agreement by failing to make payments set forth therein for products supplied to the Company by Motech. Motech has alleged causes of action for breach of contract and breach of the covenant of good faith and fair dealing seeking to recover a total of $339,544.15 in damages from the Company plus its attorneys’ fees and costs. The Company filed its answer on December 22, 2011 generally denying all of the allegations in Motech’s complaint. Specifically, the Company contended that it had paid Motech in full for all monies owed under the settlement agreement. On January 25, 2013, the Court denied Motech’s motion for summary judgment. During the quarter ended June 30, 2013, the parties settled the dispute and the Company paid a settlement amount to Motech in the amount of $150,000 to resolve the matter in exchange for a mutual release of all claims. On July 26, 2013, we filed a complaint against Seashore Solar, Inc. and Seashore Solar Development, LLC (collectively “Seashore”) and KDC Solar RTC, LLC (“KDC”) in the Superior Court of New Jersey, Chancery Division, Somerset County, under Docket No. SOM-C-12042-13. This lawsuit relates to a solar power project in Egg Harbor Township, New Jersey (the “project”). We sold solar panels to Seashore for use in the Project. The unpaid portion of the purchase price for the panels is approximately $2,800,000. We also entered into an EPC agreement with Seashore with regard to the Project. Seashore sold the Project to KDC and is no longer in a position to satisfy its obligations under the EPC agreement. We are seeking damages from Seashore for the unpaid solar panels and breach of the EPC agreement. The parties are in the process of negotiating a settlement agreement. The accounts receivable from Seashore Solar, Inc. is fully reserved as of March 31, 2014 and December 31, 2013. In November 2013, the board of directors of SGT approved a voluntary plan for liquidation. On December30, 2013, the board of directors of SGT appointed a liquidator. Under Italian regulations, the liquidation process is controlled and carried out by the liquidator and the Company has no ability to exercise influence over SGT. SGT currently has insufficient funds to fund the SGT liquidation process. Under the plan of liquidation the Company is obligated to fund 600,000 Euros as of December 31, 2013 of which LDK is responsible for 100,000 Euros. In the event SGT does not receive additional funds needed to proceed with the liquidation, SGT will likely be forced to file for bankruptcy protection. The Company accrued a liability for 500,000 Euros for the unpaid portion of its obligation to fund SGT’s liquidation as of March 31, 2014 and December 31, 2013. From time to time, the Company is involved in various other legal and regulatory proceedings arising in the normal course of business. While the Company cannot predict the occurrence or outcome of these proceedings with certainty, it does not believe that an adverse result in any pending legal or regulatory proceeding, individually or in the aggregate, would be material to our consolidated financial condition or cash flows; however, an unfavorable outcome could have a material adverse effect on our results of operations for a specific interim period or year. 14 14. Fair Value of Financial Instruments The carrying values and fair values of the Company’s financial instruments were as follows (in thousands): March 31, 2014 December 31, 2013 Carrying value Fair value Carrying value Fair value Cash and cash equivalents $ Notes receivable, current $ $ $ 8,450 $ 8,450 Notes receivable, noncurrent $ Line of credit $ 4,250 $ $ 4,250 $ The following methods were used to estimate the fair values of other financial instruments: Cash and cash equivalents . The carrying amount approximates fair value because of the short maturity of the instruments. The fair value for Cash and cash equivalents were classified in Level 1 of the fair value hierarchy. Notes receivable, current, Notes receivable, noncurrent . The fair value of Notes receivable, current were based on anticipated cash flows, which approximates carrying value, and were classified in Level 2 of the fair value hierarchy. The fair value of Notes receivable, noncurrent were classified in Level 3 of the fair value hierarchy. The Company used multiple techniques, including an income approach applying discounted cash flows approach, to measure the fair value using Level 3 inputs; the results of each technique have been reasonably weighted based upon management’s judgment applying qualitative considerations to determine the fair value at the measurement date. Line of credit. The carrying amount approximated fair due to the short maturity and its variable market rate of interest that changes with current Prime or LIBOR rate and no change in counterparty credit risk and were classified as Level 2 of the fair value hierarchy. 15. Income Taxes The Company calculates its interim income tax provision in accordance with ASC 740-270 —Income Taxes . At the end of each interim period, the Company estimates the annual effective tax rate and applies that rate to its ordinary quarterly earnings. The tax expense or benefit related to significant, unusual, or extraordinary items that will be separately reported or reported net of their related tax effect, is recognized in the interim period in which those items occur. The Company evaluates its ability to recover deferred tax assets, in full or in part, by considering all available positive and negative evidence, including past operating results and our forecast of future taxable income on a jurisdictional basis. The Company bases its estimate of current and deferred taxes on the tax laws and rates that are currently in effect in the appropriate jurisdiction. Changes in laws or rates may affect the tax provision as well as the amount of deferred tax assets or liabilities. The effective income tax rate of the Company for the three months ended March 31, 2014 and 2013 was (0.0)% and (0.3)%, respectively. For both 2014 and 2013, the Company expects to generate taxable income in certain jurisdictions while still experiencing an overall worldwide loss. The negative rate in 2013 is a result of minimum tax liability due in certain loss generating jurisdictions that are unable to benefit from losses as a result of valuation allowance reserves. The Company and its subsidiaries did not have any unrecognized tax benefits or liabilities as of March 31, 2014 and December31, 2013. The Company does not anticipate that its unrecognized tax benefits or liability position will change significantly over the next twelve months. 16. Related Party Transactions As of March 31, 2014 and December31, 2013, accounts receivable from LDK was $3.8 million and $3.9 million, respectively, primarily related to the receivables from solar development projects with and inventory sales to LDK in prior years. As of March 31, 2014 and December31, 2013, the Company had accounts payable to LDK of $50.9 million, primarily related to purchases of solar panels for solar development projects from prior years. Refer to Note 2— Going Concern Considerations and Management’s Plan , for further discussion related to the accounts payables with LDK. The Company and LDK have agreed to the right of setoff for all intercompany receivables and payables. 17. Subsequent Events In April 2014, the Company entered into an agreement for the sale of common stock in a private placement for aggregate gross proceeds of $21.75 million. Pursuant to the agreement, the closing is expected to occur by the end of July 2014. In May 2014, the Company received $11.0 million pursuant to the agreement and LDK required $7.0 million of these cash proceeds to be used to pay down accounts payable due to LDK .The Company is in the process of increasing the authorizing additional common stock. In April, 2014, the Company entered into a first amendment and restated exchange and release agreement with KDC to reduce its limited ownership in KDC Solar Mountain Creek Parent LLC from 64.5% to 20.0%. In exchange, KDC agreed to pay the Company 55.62% of all cash distributions received by KDC from its 80.0% managing member interest in the KDC Solar Mountain Creek Parent LLC. 15 In April, 2014, Cathay Bank filed a lawsuit against the Company to recover $4.25 in principal plus $0.1 in accrued and unpaid interest from the Company under the terms of the Loan Agreement. In May, 2014, Cathay Bank sought a temporary restraining order (“TRO”) and appointment of a receiver on an ex parte basis, which request was denied in part and granted in part. The court granted a TRO over two particular accounts receivable, which together would be sufficient to cover the amount claimed by Cathay Bank. The TRO became effective upon Cathay Bank’s posting of a $15,000 bond, and remains in place until May 15, 2014. The court denied to impose a TRO over any other assets or to appoint a receiver. Cathay Bank also filed a motion for preliminary injunction, enjoining the Company’s use of certain assets and the appointment of a receiver over those assets, which the Bank requests remain in place for the duration of the lawsuit.On May 15, 2014, the Company and Cathay Bank agreed to a settlement in principal and the Company paid Cathay Bank a total of $4.4 million to satisfy all of the Company’s obligations owed to Cathay and Cathay is expected to dismiss the lawsuit filed against the Company. 16 Item2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Factors That May Affect Future Results This Quarterly Report on Form 10-Q and other written reports and oral statements made from time to time by the Company may contain so-called “forward-looking statements,” all of which are subject to risks and uncertainties. One can identify these forward-looking statements by their use of words such as “expect,” “plan,” “will,” “may,” “anticipate,” “believe,” “estimate,” “should,” “intend,” “forecast,” “project” the negative or plural of these words, and other comparable terminology. One can identify them by the fact that they do not relate strictly to historical or current facts. These statements are likely to address the Company’s growth strategy, financial results and product and development programs. One must carefully consider any such statement and should understand that many factors could cause actual results to differ from the Company’s forward-looking statements. These factors include inaccurate assumptions and a broad variety of other risks and uncertainties, including some that are known and some that are not. No forward-looking statement can be guaranteed and actual future results may vary materially. The Company does not assume the obligation to update any forward-looking statement. One should carefully evaluate such statements in light of factors described in the Company’s filings with the SEC, especially the Company’s Annual Report on Form 10-K and the Company’s Quarterly Reports on Form 10-Q. In various filings the Company has identified important factors that could cause actual results to differ from expected or historic results. One should understand that it is not possible to predict or identify all such factors. Consequently, the reader should not consider any such list to be a complete list of all potential risks or uncertainties. The following discussion is presented on a consolidated basis, and analyzes our financial condition and results of operations for the three months ended March 31, 2014 and 2013. Unless the context indicates or suggests otherwise, reference to “we”, “our”, “us” and the “Company” in this section refers to the consolidated operations of Solar Power, Inc. and its subsidiaries, as defined in Note 1 —Description of Business and Basis of Presentation to the Condensed Consolidated Financial Statements. Overview Solar Power, Inc. and its subsidiaries (collectively the “Company”), a California corporation, is a global solar energy facility (“SEF”) developer offering high-quality, low-cost distributed generation and utility-scale SEF development services. Primarily, we partner with developers around the world who hold large portfolios of SEF projects for whom we serve as co-developer and engineering, procurement and construction (“EPC”) contractor. In addition to developing SEFs using products manufactured by LDK Solar Co., Ltd. (“LDK”), our parent company, we also sell solar modules and balance of system components manufactured by third party vendors to other integrators in the U.S., Asian, and European markets. In addition to designing, engineering and constructing large-scale SEFs, we also provide long-term operations and maintenance (“O&M”) services through our proprietary O&M program SPIGuardian. This service program provides a comprehensive suite of services that commence upon a facility’s commissioning to provide performance monitoring, system reporting, preventative maintenance and full warranty support over the anticipated life of the SEF. While we still consider our O&M services to be within our core competencies, we have obtained third party outsourcing for these services to assist in the reduction of operating expenses. As shown in the accompanying Condensed Consolidated Financial Statements, we incurred a net loss of $0.8 million during the three months ended March 31, 2014 and had an accumulated deficit of $56.9 million as of March 31, 2014. Working capital levels have decreased significantly from negative $36.6 million at December 31, 2013 to negative $37.3 million at March 31, 2014. Our parent company, LDK , who owns approximately 71% of our outstanding Common Stock, has disclosed publicly that it had a net loss and negative cash flows from operations for the year ended December 31, 2012 and has a working capital deficit and was not in compliance with certain financial covenants on its indebtedness at December 31, 2012. LDK’s publicly available interim financial information for 2013 shows no significant improvement. In February 2014, LDK filed an application for provisional liquidation in the Cayman Islands in connection with its plans to resolve its offshore liquidity issues. The liquidity issues experienced by LDK have impacted our relationship with China Development Bank (“CDB”), who was to partner with us to provide construction and term financing for our New Jersey and Greek solar development projects. We have experienced cash flow issues due to delays in connection with CDB financing and an inability to extract working capital from completed projects. As a result, we have reduced large portions of our operations and focused on maintaining minimal operating expenses via outsourcing EPC services on our existing projects in New Jersey and elsewhere. In addition, we are focusing on managing our current development portfolio in Hawaii and New Jersey and have ceased our sales efforts in other regions until our longer term cash flow requirements significantly improve. The release of CDB term financing for projects completed and commissioned would significantly improve the cash flow situation and our ability to expand project development efforts. In March 2014, we received notice from Cathay Bank stating that we are in default under our Business Loan Agreement. On March 25, 2014, Solar Power, Inc. (the “Company”) received notice from Cathay Bank stating that the Company is in default under the Business Loan Agreement dated December 26, 2011 and as amended on January 2, 2013 (the “Loan Agreement”) due to (i) the Company failing to make payments as due pursuant to the Loan Agreement and pursuant to the forbearance agreements entered into between the parties, and (ii) the guarantor, LDK, filing an application for provisional liquidation in the Cayman Islands on February 24, 2014. Based on these events of default, Cathay Bank has accelerated the entire principal balance due under the Loan Agreement. On April 17, 2014, Cathay Bank filed a lawsuit against the Company to recover $4.25 million in principal plus $0.1 million in accrued and unpaid interest from the Company under the terms of the Loan Agreement. On May 1, 2014, Cathay Bank sought a temporary restraining order (“TRO”) and appointment of a receiver on an ex parte basis, which request was denied in part and granted in part. The court granted a TRO over two particular accounts receivable, which together would be sufficient to cover the amount claimed by Cathay Bank.The TRO became effective upon Cathay Bank’s posting of a $15,000 bond, and remains in place until May 15, 2014. The court denied to impose a TRO over any other assets or to appoint a receiver. Cathay Bank also filed a motion for preliminary injunction, enjoining the Company’s use of certain assets and the appointment of a receiver over those assets, which the Bank requests remain in place for the duration of the lawsuit.The Company owes approximately $4.25 million under the Loan Agreement, plus accrued interest and fees. The balance under the Loan Agreement will continue to incur interest at 11% per year. On May 15, 2014, the Company and Cathay Bank agreed to a settlement in principal and the Company paid Cathay Bank a total of $4.4 million to satisfy all of the Company’s obligations owed to Cathay and Cathay is expected to dismiss the lawsuit filed against the Company.
